In an action, inter alia, to recover the proceeds of the sale of certain securities, (1) the third-party defendant Morgan Guaranty Trust Company appeals from so much of an order of the Supreme Court, Queens County, dated October 19, 1976, as denied its cross motion to dismiss the third-party complaint, (2) defendant fourth-party defendant Bankers Trust Company appeals from so much of the said order as denied its cross motion to dismiss the complaint and the fourth-party complaint as against it and (3) fifth-party defendant Bernard *853Resnick appeals from so much of the said order as denied his motion to dismiss the fifth-party complaint. An appeal by defendant Moore & Schley, Cameron & Co. from so much of the said order as denied its cross motion to dismiss the complaint as against it has not been perfected. Order affirmed insofar as appealed from, without costs or disbursements, on the opinion of .Mr. Justice Boyers at Special Term. Margett, J. P., Damiani, Rabin and Mollen, JJ., concur.